

EXECUTION VERSION




AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT
THIS AMENDMENT NO. 1 TO MANAGEMENT AGREEMENT, dated and effective as of August
24, 2016 (this “Amendment”), is entered into by and among (i) TACO BELL FUNDING,
LLC, a Delaware limited liability company, as the issuer (the “Issuer”), (ii)
TACO BELL IP HOLDER, LLC, a Delaware limited liability company (“IP Holder”),
(iii) TACO BELL FRANCHISOR HOLDINGS, LLC, a Delaware limited liability company
(“Franchisor Holdco”), (iv) TACO BELL FRANCHISOR, LLC, a Delaware limited
liability company (“Taco Bell Franchisor”), (v) TACO BELL FRANCHISE HOLDER 1,
LLC, a Delaware limited liability company (“Franchise Holder” and, together with
IP Holder, Franchisor Holdco and Taco Bell Franchisor, the “Guarantors” and,
together with the Issuer, the “Securitization Entities”), and (vi) Taco Bell
Corp., a California corporation, as the manager (together with its successors
and assigns, the “Manager”). Capitalized terms used and not defined herein shall
have the meanings set forth or incorporated by reference in the Indenture.
RECITALS
WHEREAS, the Issuer and the Trustee have entered into the Base Indenture, dated
as of May 11, 2016 (as the same may be amended, supplemented or otherwise
modified from time to time exclusive of the Series Supplements thereto, the
“Base Indenture”), and the Series 2016-1 Supplement thereto, dated as of May 11,
2016 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Series 2016-1 Supplement” and, together with the Base Indenture
and any additional Series Supplements thereto entered into from time to time,
the “Indenture”), pursuant to which the Issuer issued the Series 2016-1 Notes
referred to therein;
WHEREAS, the Issuer, the other Securitization Entities, the Manager and the
Trustee have entered into the Management Agreement, dated as of May 11, 2016,
(as amended by this Amendment, and as the same may be further amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Management Agreement”);
WHEREAS, the parties desire to amend the definition of “Weekly Management Fee”
in certain respects, as hereinafter set forth, pursuant to Section 8.3(a)(iii)
of the Management Agreement;
WHEREAS, such subsection permits the Management Agreement to be amended to cure
any ambiguity, defect or inconsistent provision by the Securitization Entities
and the Manager without the prior written consent of the Trustee or the Control
Party; and
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
1.Amendment to the Management Agreement. The definition of “Weekly Management
Fee” set forth in Section 1.1 of the Management Agreement is hereby amended by
adding the following sentence to the end of such definition:




--------------------------------------------------------------------------------







“For purposes of this definition, Retained Collections for the Quarterly Fiscal
Period ended June 7, 2016 will be $117,839,000, such amount being the amount of
Total Securitization Revenues for such period.”


2.Effectiveness. This Amendment shall become effective on the date hereof upon
the execution and delivery of this Amendment by the signatories hereto.


3.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Management Agreement shall remain in full force
and effect and each reference to the Management Agreement and words of similar
import in the Management Agreement, as amended hereby, shall be a reference to
the Management Agreement as amended hereby and as the same may be further
amended, supplemented or otherwise modified and in effect from time to time.
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Management Agreement other than as set forth
herein. This Amendment may not be amended, supplemented or otherwise modified
except in accordance with the terms of the Management Agreement.


4.Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE
OF LAW RULES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


5.Counterparts. This Amendment may be executed by the parties hereto in several
counterparts (including by facsimile or other electronic means of
communication), each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
agreement.


[The remainder of this page is intentionally left blank.]


Amendment No. 1 to Management Agreement



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.


TACO BELL FUNDING, LLC,
as the Issuer


By:
/s/ William L. Gathof

Name: William L. Gathof
Title: Authorized Person




TACO BELL IP HOLDER, LLC,
as a Guarantor


By:
/s/ William L. Gathof

Name: William L. Gathof
Title: Authorized Person




TACO BELL FRANCHISOR HOLDINGS, LLC,
as a Guarantor


By:
/s/ William L. Gathof

Name: William L. Gathof
Title: Authorized Person




TACO BELL FRANCHISOR, LLC,
as a Guarantor


By:
/s/ William L. Gathof

Name: William L. Gathof
Title: Authorized Person








Amendment No. 1 to Management Agreement



--------------------------------------------------------------------------------







TACO BELL FRANCHISE HOLDER 1, LLC,
as a Guarantor


By:
/s/ William L. Gathof

Name: William L. Gathof
Title: Authorized Person




Amendment No. 1 to Management Agreement



--------------------------------------------------------------------------------





TACO BELL CORP., as the Manager


By:
/s/ Elizabeth Williams

Name: Elizabeth Williams
Title: Chief Financial Officer








Amendment No. 1 to Management Agreement

